Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 1 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 2 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 3 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 4 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 5 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 6 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 7 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 8 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 9 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 10 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 11 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 12 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 13 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 14 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 15 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 16 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 17 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 18 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 19 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 20 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 21 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 22 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 23 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 24 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 25 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 26 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 27 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 28 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 29 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 30 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 31 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 32 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 33 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 34 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 35 of 36
Case 2:19-bk-15000-DPC   Doc 10 Filed 11/26/19 Entered 11/27/19 10:41:55   Desc
                         Main Document    Page 36 of 36
